Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 recites, “applying the first motion compensation parameter to the image frame based on the first motion score comprises averaging brightness values of pixels in the image”, which should read, “applying the first motion compensation parameter to the image frame based on the first motion score comprises, averaging brightness values of pixels in the image”.
Claim 10 recites, “applying the second motion compensation parameter to the image frame based on the second motion score comprises averaging brightness values of pixels”, which should read, “applying the second motion compensation parameter to the image frame based on the second motion score comprises, averaging brightness values of pixels”.
	Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-4, 10 and 12 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim(s) 1, is/are rejected since it is unclear what “compensating” and “compensated” means. What does “compensating” and “compensated” means? There is no clear indication of what the compensating and compensated step is? Based on the specification, it appears this limitation refers to motion. The claimed elements is indefinite and unclear. For Office Action purposes the terms “compensating” and “compensated” will be interpreted to be motion being compensated what is based on the medical.
Claim(s) 10 and 20 is/are rejected since it is unclear what “first weight” means. The term is a relative term, which fails to provide a standard for ascertaining the first weight. What does the term “first weight” mean? Does it mean the pixel values or value of the pixels? Based on the specification, it appears this limitation refers to values of the pixels. However, the claimed limitation is indefinite and unclear. For Office Action purposes the term, “first weight” will be interpreted as the pixel values or value of the pixels.
	Claim(s) 10 and 20 is/are rejected since it is unclear what “second weight” means. The term is a relative term, which fails to provide a standard for ascertaining the second weight. What does the term “second” mean? Does it mean the pixel values or the value of the pixels? Based on the specification, it appears this limitation refers to values of the pixels. However, the claimed limitation is indefinite and unclear. For Office Action purposes the term, “second weight” will be interpreted as the pixel values or value of the pixels.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication Funaya et al 2014/0148695 (hereinafter Funaya).
	Regarding claim 1, Funaya discloses, a method for a medical imaging system, comprising: independently tracking motion of a first object and motion of a second object across a plurality of image frames acquired with the medical imaging system (Funaya Abstract-“The measuring apparatus includes a measurement reference part setting unit configured to set-measurement reference parts to each of a plurality of sequential ultrasound images of a subject, a tracking unit configured to perform tracking of a plurality of regions in the ultrasound images” see paragraph 0053-“the first motion information calculating unit 84 determines a moving vector V1 indicative of movement of a part to which the first region of interest Ra is set in the B-mode image BI, and a moving vector V2 indicative of movement of a part to which the second region of interest Rb is set, based on the track by the tracking unit 83.”) Ra is interpreted as the first object and Rb is interpreted as the second object. The medical imaging system consider as the ultrasound; and for a selected image frame of the plurality of image frames. Funaya further discloses (Funaya Abstract-“The measuring apparatus includes a measurement reference part setting unit configured to set-measurement reference parts to each of a plurality of sequential ultrasound images of a subject”), 	
	Funaya field of endeavor is to correct the motion, refer to paragraph 0055-“corrected motion information”, which is considered compensating the images. Funaya further discloses compensating the selected image frame for the motion of the first object (Funaya, see paragraph 0053-“first motion information calculating unit 84 determines a moving vector V1 indicative of movement of a part to which the first region of interest Ra is set in the B-mode image BI”) and for the motion of the second object to generate (Funaya, see paragraph 0053-“, and a moving vector V2 indicative of movement of a part to which the second region of interest Rb is set”) a compensated selected image frame; and outputting the compensated selected image frame for display on a display device, (Funaya, paragraph [0055]-“Next, at Step S7, the display controller 5 causes the display unit 6 to display a result of movement (result of movement of the measurement reference point P) of each of the first regions of interest Ra by the average vector Vav. Thus, as a measurement result of the amount of movement of each measurement reference point P, motion information based on the average vector Vav is displayed and corrected motion information (post-correction motion information) [interpreted as compensated selected image frame] about the measurement reference point P is displayed.”). where the compensation for the motion of the first object is performed independently of the compensation for the motion of the second object. (Funaya, see paragraph 0053-“first motion information calculating unit 84 determines a moving vector V1 indicative of movement of a part to which the first region of interest Ra is set in the B-mode image BI, and a moving vector V2 indicative of movement of a part to which the second region of interest Rb is set...first region of interest Ra is set and the part to which each of the second region of interests Rb is set, from the track by the tracking unit 83 between two B-mode images BI different in time”) Funaya fails to teach displaying the motion information, motion 
	It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya to incorporate displaying the motion information, motion vector V2, of the second object, which constitutes a slight constructional change which comes within the scope of customary practice followed by persons skilled in the art, in order to improve performance on motion correction on images and increase image processing and therefore is not inventive.
Regarding claim 2, Funaya as modified disclose all the elements of claim 1, in addition, Funaya discloses, associating a first tracking boundary with the first object; associating a second tracking boundary with the second object; Funaya disclose, (see paragraph 0052-“the tracking unit 83 starts the tracking of the first region of interest Ra and the respective second regions of interest Rb”) Further Funaya teaches tracking of a plurality of regions in the ultrasound images in the Abstract. Thereby tracking a boundary of the first and second object. The first object is refer to as Ra. The second object is refer to as Rb. Funaya further discloses tracking the motion of the first object by tracking motion of the first tracking boundary across the plurality of image frames; and tracking the motion of the second object by tracking motion of the second tracking boundary across the plurality of image frames. 
Funaya discloses, (see paragraph 0053-“ first motion information calculating unit 84 determines a moving vector V1 indicative of movement of a part to which the first region of interest Ra is set in the B-mode image BI, and a moving vector V2 indicative of movement of a part to which the second region of interest Rb is set, based on the track by the tracking unit 83.”)
Claim(s) 3, 5, 6, 7, 8, 10, 15, 16, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funaya, as applied to claim 1 above, in view of US patent publication 2017/0061588 Lee et al (hereinafter Lee).
(Funaya discloses in paragraph 0052-“The tracking of the first region of interest Ra…is performed”, in paragraph 0053 the motion compensation parameter moving vector V1 is assigned based on the motion of the first region-“ determines a moving vector V1 indicative of movement of a part to which the first region of interest Ra is set in the B-mode image BI”) and applying a (Funaya further discloses in paragraph 0052-“The tracking of…the second regions of interest Rb is performed” in paragraph 0053 the motion compensation parameter moving vector V1 is assigned based on the motion of the first region-“ determines a moving vector V1 indicative of movement of a part to which the first region of interest Ra is set in the B-mode image BI”), Funaya discloses operating between B-mode images to calculate motion vectors in paragraph 0053-“ first region of interest Ra is set and the part to which each of the second region of interests Rb is set, from the track by the tracking unit 83 between two B-mode images BI different in time”)
	Funaya fails to discloses a motion compensation parameter for the first and second object. This is taught by Lee. Lee discloses a degree of change interpreted as a motion compensation of the image which considers motion of the object and the size and or position of an object. 
	Lee discloses a degree of change interpreted as a motion compensation parameter which is based on the variation of pixel intensity refer to paragraph 0138-“ The image processor 630 may also quantify the degree of change as a plurality of stages based on a variation in pixel intensity” Wherein the pixel intensity values correspond to the change in the object or motion of an object, refer to paragraph 0180-“In detail, when a pixel value in a region in an MR image including an object is compared with a pixel value in a region not including the object, a variation of approximately 0 represents no change in the object, and a variation having a negative (−) or positive (+) value represents occurrence of a change in the object. Thus, the image processor 530 (630) may quantify the variation as three stages, i.e., ‘0’, ‘−’, and ‘+’ and generate a diagnostic image by indicating the three stages in such a manner as to distinguish them from one another.” Therefore Lee discloses the compensation parameter based on the motion of the second object since the pixel values consider change in the object. 
Further Lee discloses the degree of change considers the size and or position of a subject refer to paragraph 0135-“The image processor 630 obtains a motion-corrected MR image by performing motion correction on at least one MR image from among a plurality of MR images…In detail, the image processor 630 may generate a diagnostic image consecutively showing a process of change that has occurred in the object on a time axis, so that the user may intuitively determine the degree of change in the object based on the corrected MR image. In this case, the change may include at least one of a change in property of physiological tissue, a position change, a size change, or a shape change that have occurred in the object. For convenience of explanation, the degree to which at least one object has changed during a plurality of time points is hereinafter referred to as “the degree of change.”” Therefore Lee discloses the motion compensation parameter to at least a region of the selected image frame, since MR images can represent an image frames.
	It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya as modified motion score and tracking unit of first and second object to include a motion compensation parameter taught by Lee. Thereby associating a first and second motion compensation parameter to the first and second motion score. Doing so would improve the performance of motion correction of images and increase image processing.
paragraph 0034-“. An ultrasonic diagnostic apparatus 1 shown in FIG. 1 is equipped with an ultrasonic probe” Paragraph 0035-“ The ultrasonic probe 2 includes a plurality of ultrasonic transducers (not shown) arranged in array form.”, comprising: automatically detecting a first object and a second object in an image frame acquired with the medical imaging system; (Funaya, paragraph 0052-“tracking unit”, “the tracking unit 83 starts the tracking of the first region of interest Ra and the respective second regions of interest Rb at the B-mode images BI that sequentially follow from one time.” ) The tracking unit detects the first and second object. Ra is considered as the first object. Rb is considered the second object. Funaya discloses in paragraph 0053-“a tracking unit.” Further Funaya teaches in paragraph 0064-“ the tracking unit 83 leads to a track result including even moving factors in the horizontal direction” There is no indication that the tracking unit requires user input; therefore, the tracking unit automatically detects the moving vectors. 
Further Funaya discloses, assigning a first motion score to the first object 
object in a prior image frame acquired with the medical imaging system; 
	Funaya discloses determining moving vector V1 (considered first motion score of the first region of interest considered a first object) and V2 between two B-mode images different in time and since a prior image is consider an image taken at a different time with respect to the image frame claimed, (paragraph 0053 discloses, “moving vector V1 indicative of movement of a part to which the first region of interest Ra is set in the B-mode image BI,….between two B-mode images BI different in time to thereby calculate the moving vector V1 and the moving vector V2. Assuming that as shown in FIG. 6, for example, B-mode images at times t1, t2, t3, t4, . . . are respectively B-mode images BI1, BI2, BI3, BI4, . . . , the calculation of the moving vectors V1 and V2 is done between the B-mode images BI1 and BI2, between the B-mode images BI2 and BI3 and between the B-mode images BI3 and BI4.) Wherein 
	Funaya further discloses, assigning a second motion score to the second object 
the second object in the prior image frame;
	Funaya discloses determining moving vector V1 and V2 (considered second motion score of the second region of interest considered a second object) between two B-mode images different in time and since a prior image is consider an image taken at a different time with respect to the image frame claimed, (paragraph 0053 discloses, “and a moving vector V2 indicative of movement of a part to which the second region of interest Rb is set …between two B-mode images BI different in time to thereby calculate the moving vector V1 and the moving vector V2. Assuming that as shown in FIG. 6, for example, B-mode images at times t1, t2, t3, t4, . . . are respectively B-mode images BI1, BI2, BI3, BI4, . . . , the calculation of the moving vectors V1 and V2 is done between the B-mode images BI1 and BI2, between the B-mode images BI2 and BI3 and between the B-mode images BI3 and BI4” Wherein moving vector V2 is done between B mode images BI1 and BI2. BI1 considered the prior image. BI2 considered the image frame. The medical imaging system used is an ultrasound disclosed in the abstract. 
Although Funaya discloses assigning a motion score, interpreted as motion vector in paragraph 0053, to a first object and second object. Funaya fails to discloses a motion score based on the size and/or position of an objects. 
This is disclosed by Lee. Lee discloses a degree of change interpreted as a motion compensation of the image which considers motion of the object and the size and or position of an object. Refer to Lee discloses a degree of change interpreted as a motion compensation parameter which is based on the paragraph 0138-“ The image processor 630 may also quantify the degree of change as a plurality of stages based on a variation in pixel intensity” 
Further the degree of change considers the size and or position, refer to paragraph 0135-“The image processor 630 obtains a motion-corrected MR image by performing motion correction on at least one MR image from among a plurality of MR images…In detail, the image processor 630 may generate a diagnostic image consecutively showing a process of change that has occurred in the object on a time axis, so that the user may intuitively determine the degree of change in the object based on the corrected MR image. In this case, the change may include at least one of a change in property of physiological tissue, a position change, a size change, or a shape change that have occurred in the object. For convenience of explanation, the degree to which at least one object has changed during a plurality of time points is hereinafter referred to as “the degree of change.”” 	Specifically, Lee discloses a degree of change interpreted as a motion compensation parameter which is based on the variation of pixel intensity refer to paragraph 0138-“ The image processor 630 may also quantify the degree of change as a plurality of stages based on a variation in pixel intensity” Wherein the pixel intensity values correspond to the change in the object or motion of an object or a motion score, refer to paragraph 0180-“In detail, when a pixel value in a region in an MR image including an object is compared with a pixel value in a region not including the object, a variation of approximately 0 represents no change in the object, and a variation having a negative (−) or positive (+) value represents occurrence of a change in the object. Thus, the image processor 530 (630) may quantify the variation as three stages, i.e., ‘0’, ‘−’, and ‘+’ and generate a diagnostic image by indicating the three stages in such a manner as to distinguish them from one another.”
Therefore Lee discloses a compensation parameter based on the motion of the object since the pixel values consider a change in the object. Since the degree of change is based on a motion of pixel intensities and the change of degree corresponds to the size and position of the object. The change in 
	It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya as modified tracking unit for a first and second motion score to include comprises determining a change in size and/or position of the object taught by Lee. Doing so would improve the performance of motion correction on images and increase image processing. 
	Funaya fails to disclose the following taught by Lee. processing the image frame, the processing including applying a first motion compensation parameter to the image frame based on the first motion score and applying a second motion compensation parameter to the image frame based on the second motion score; 
 Lee discloses a degree of change interpreted as a motion compensation parameter which is based on the variation of pixel intensity refer to paragraph 0138-“ The image processor 630 may also quantify the degree of change as a plurality of stages based on a variation in pixel intensity” Wherein the pixel intensity values correspond to the change in the object or motion of an object, refer to paragraph 0180-“In detail, when a pixel value in a region in an MR image including an object is compared with a pixel value in a region not including the object, a variation of approximately 0 represents no change in the object, and a variation having a negative (−) or positive (+) value represents occurrence of a change in the object. Thus, the image processor 530 (630) may quantify the variation as three stages, i.e., ‘0’, ‘−’, and ‘+’ and generate a diagnostic image by indicating the three stages in such a manner as to distinguish them from one another.” 
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya as modified motion score and tracking unit of first and second object to include a motion compensation parameter which corresponds to motion taught by Lee. Thereby associating a first 
Further Funaya discloses, Outputting the processed image frame for display on a display device. Funaya further discloses in paragraph 0082-“The display controller 5 causes the display unit 6 to display the result of movement of the regions of interest R based on the corrected trajectory T' at Step S17” Applying a processed image frame for display on a display is a common practice by one of ordinary skilled in the art. 
	Regarding claim 6, Funaya as modified discloses all the elements of claim 5, Funaya further discloses, teaches tracking of a plurality of regions in the ultrasound images refer to  (paragraph 0053 discloses, “moving vector V1 indicative of movement of a part to which the first region of interest Ra is set in the B-mode image BI,….between two B-mode images BI different in time to thereby calculate the moving vector V1 and the moving vector V2. Assuming that as shown in FIG. 6, for example, B-mode images at times t1, t2, t3, t4, . . . are respectively B-mode images BI1, BI2, BI3, BI4, . . . , the calculation of the moving vectors V1 and V2 is done between the B-mode images BI1 and BI2, between the B-mode images BI2 and BI3 and between the B-mode images BI3 and BI4” wherein BI1 is considered a prior image frame and B12 is considered the image frame.) Wherein moving vector V1 and V2 is done between B mode images BI1 and BI2. BI1 considered the prior image. BI2 considered the image frame. The examiner notes the B-mode images are consider image frames. The medical imaging system used is an ultrasound disclosed in the abstract. Funaya disclose, (see paragraph 0052-“B-mode image …the tracking unit 83 starts the tracking of the first region of interest Ra and the respective second regions of interest Rb”) Wherein the boundary is defined as the region of interest. Thereby creating tracking boundary for a first and second object in the image frame. 
Funaya fails to disclose a tracking boundary that defines a size and position of the first and second object. This is disclosed by Lee
paragraph 0138-“ The image processor 630 may also quantify the degree of change as a plurality of stages based on a variation in pixel intensity” Further the degree of change considers the size and or position interpreted as the boundary refer to paragraph 0135-“The image processor 630 obtains a motion-corrected MR image by performing motion correction on at least one MR image from among a plurality of MR images…In detail, the image processor 630 may generate a diagnostic image consecutively showing a process of change that has occurred in the object on a time axis, so that the user may intuitively determine the degree of change in the object based on the corrected MR image. In this case, the change may include at least one of a change in property of physiological tissue, a position change, a size change, or a shape change that have occurred in the object. For convenience of explanation, the degree to which at least one object has changed during a plurality of time points is hereinafter referred to as “the degree of change.”” Therefore Lee discloses a boundary defined by size and position. 
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya as modified tracking unit for a first and second object to include a boundary defining size and position of an object taught by Lee. Doing so would improve the performance of motion correction on images and increase image processing. 
	Regarding claim 7, Funaya as modified disclose all the elements of claim 6, Further Funaya teaches tracking of a plurality of regions in the ultrasound images in the refer to  (paragraph 0053 discloses, “moving vector V1 indicative of movement of a part to which the first region of interest Ra is set in the B-mode image BI,….between two B-mode images BI different in time to thereby calculate the moving vector V1 and the moving vector V2. Assuming that as shown in FIG. 6, for example, B-mode images at times t1, t2, t3, t4, . . . are respectively B-mode images BI1, BI2, BI3, BI4, . . . , the calculation of the moving vectors V1 and V2 is done between the B-mode images BI1 and BI2, between the B-mode images BI2 and BI3 and between the B-mode images BI3 and BI4” wherein BI1 is considered a prior image frame and B12 is considered the image frame.) Wherein moving vector V1-first motion score and moving vector V2-second motion score is done between B mode images BI1 and BI2. BI1 considered the prior image. BI2 considered the image frame. Funaya disclose, (see paragraph 0052-“B-mode image …the tracking unit 83 starts the tracking of the first region of interest Ra and the respective second regions of interest Rb”) Wherein the boundary is defined as the region of interest. Thereby creating tracking boundary for a first and second object in the image frame. 
	Funaya fails to disclose a first and second motion score based on the change in size and/or position. This is disclosed by Lee. Lee discloses a degree of change interpreted as a motion compensation parameter which is based on the variation of pixel intensity refer to paragraph 0138-“ The image processor 630 may also quantify the degree of change as a plurality of stages based on a variation in pixel intensity” 
Wherein the pixel intensity values correspond to the change in the object or motion of an object or a motion score, refer to paragraph 0180-“In detail, when a pixel value in a region in an MR image including an object is compared with a pixel value in a region not including the object, a variation of approximately 0 represents no change in the object, and a variation having a negative (−) or positive (+) value represents occurrence of a change in the object. Thus, the image processor 530 (630) may quantify the variation as three stages, i.e., ‘0’, ‘−’, and ‘+’ and generate a diagnostic image by indicating the three stages in such a manner as to distinguish them from one another.” 
Lee discloses a boundary interpreted by the change of degree, paragraph 0135-“The image processor 630 obtains a motion-corrected MR image by performing motion correction on at least one MR image from among a plurality of MR images…In detail, the image processor 630 may generate a diagnostic image consecutively showing a process of change that has occurred in the object on a time axis, so that the user may intuitively determine the degree of change in the object based on the corrected MR image. In this case, the change may include at least one of a change in property of physiological tissue, a position change, a size change, or a shape change that have occurred in the object. For convenience of explanation, the degree to which at least one object has changed during a plurality of time points is hereinafter referred to as “the degree of change.”” Lee discloses a boundary defined by size and position. 
Therefore Lee discloses a compensation parameter based on the motion of the object since the pixel values consider a change in the object. Since the degree of change is based on a motion of pixel intensities and the change of degree corresponds to the size and position of the object. The change in size and position is based on the motion of pixel intensities. Therefore a motion score comprises determining the change in size and or position of the boundary, degree of change. Lee teaching are within the same field of endeavor, to improve motion corrected image and increase processing. 
	It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya as modified assigning a first and second motion score of the first and second tracking boundary to include to be assigned based on the change in size and/or position taught by Lee. Doing so would improve the performance of motion correction on images and increase image processing.
	Regarding claim 8, Funaya as modified discloses all the elements of claim 7; however, 
Funaya fails to disclose a first and second dimensions in a prior image frame and image frame, respectively, determining a change in size for the first tracking boundary. This is taught by Lee
Lee as modified discloses further, wherein determining a change in size (Lee, paragraph 0127-“the degree of change in the object…if the area or size of the object has changed, the degree of change in the object may indicate whether the area or size of the object has increased or decreased”) 
Lee discloses determining the coordinates for a prior image frame (here interpreted as a first MR image) and a second image frame ( interpreted as a second MR image) thereby determining a first and second dimensions see paragraph 0197-“The basic registering unit 1043 matches a coordinate system of the first MR image 1010 and a coordinate system of the second MR image 1020 based on a difference between the vectors Y.sub.MR and X.sub.US respectively calculated from the first and second MR images 1010 and 1020. The basic registering unit 1043 may enlarge, reduce, or rotate the first or second MR image 1010 or 1020 based on corresponding coordinates in the first and second MR images 1010 and 1020.”, Further Lee discloses in paragraph 0163-“which coordinate systems of the plurality of MR images…are transformed into a coordinate system of the reference MR image V0 901, so that an object in the plurality of MR images….has the same position, size, or view as an object in the reference MR image V0 901.) Lee discloses determining the a difference between the vectors “The basic registering unit 1043 matches a coordinate system of the first MR image 1010 and a coordinate system of the second MR image 1020 based on a difference between the vectors. 
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya as modified principles of a first tracking boundary motion to include within the first tracking unit to have a first and second dimensions for a prior image and image frame taught by Lee, since the tracking boundary of motion vector V1 and V2 disclosed by Funaya was determined between a prior image and image frame. Thereby considering the same principles of tracking the motion vectors across images, but to include the dimensions taught by Lee, in order to improve the performance of motion correction on images and increase image processing.
paragraph 0199-“the coordinate system of the first or second MR image 1010 or 1020 based on a similarity in a direction in which intensity values of voxels increase or decrease in the boundary regions selected with respect to the contours of the entities” Voxels are interpreted as pixel values to represent a MR image refer to paragraph 0124-“ including image elements (pixel or voxel values) for representing an MR image.” Further Lee discloses wherein the pixel intensity values correspond to the change in the object or motion of an object or a motion score, refer to paragraph 0180-“In detail, when a pixel value in a region in an MR image including an object is compared with a pixel value in a region not including the object, a variation of approximately 0 represents no change in the object, and a variation having a negative (−) or positive (+) value represents occurrence of a change in the object. Thus, the image processor 530 (630) may quantify the variation as three stages, i.e., ‘0’, ‘−’, and ‘+’ and generate a diagnostic image by indicating the three stages in such a manner as to distinguish them from one another.” Therefore calculating the difference between dimensions of the prior image frame and image frame correlate to a motion value. 
	 It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya as modified motion score to be the difference between the first and second dimensions taught by Lee, in order to improve the performance of motion correction on images and increase image processing.
Regarding claim 10, Funaya as modified disclose all the elements of claim 5, Although Funaya as modified disclose a motion compensation parameter based on a motion score for a first object and second object in the region of interest with averaging of motion vectors. In addition Funaya further discloses, the averaging of motion vectors interpreted in paragraph 0055-“ Thus, as a measurement result of the amount of movement of each measurement reference point P, motion information based on the average vector Vav is displayed and corrected motion information (post-correction motion information) about the measurement reference point P is displayed.” Funaya further discloses a weighting factor of the second motion information calculating unit in paragraph 0054-“the second motion information calculating unit 85 may multiply the moving vectors V1 and V2 by weighting factors each corresponding to the magnitude of a correlation coefficient obtained in the optical flow method used in the tracking for obtaining the vectors” Funaya further discloses determining moving vector V1 and V2 (considered second motion score of the second region of interest considered a second object) between two B-mode images different in time and since a prior image is consider an image taken at a different time with respect to the image frame claimed, paragraph 0053 discloses, “and a moving vector V2 indicative of movement of a part to which the second region of interest Rb is set …between two B-mode images BI different in time to thereby calculate the moving vector V1 and the moving vector V2. Assuming that as shown in FIG. 6, for example, B-mode images at times t1, t2, t3, t4, . . . are respectively B-mode images BI1, BI2, BI3, BI4, . . . , the calculation of the moving vectors V1 and V2 is done between the B-mode images BI1 and BI2, between the B-mode images BI2 and BI3 and between the B-mode images BI3 and BI4” wherein BI1 is considered a prior image frame and B12 is considered the image frame.) 
Funaya fails to teach for first and second motion compensation parameters to comprise an averaging of brightness values of pixels in the image frame with brightness values of pixels in the prior image frame according to a first and second weight in a region of the image frame that includes a object.  Lee discloses these limitations. 
Lee discloses a degree of change interpreted as a motion compensation parameter within Lee which is based on the variation of pixel intensity interpreted as brightness values refer to paragraph 0138-“The image processor 630 may also quantify the degree of change as a plurality of stages based on a variation in pixel intensity between the plurality of motion-corrected MR images and generate a diagnostic image showing the quantified plurality of stages in such a manner that they are distinguished from one another. In this case, as described above, the plurality of stages may be classified as no change, formation, or destruction.”) 
Wherein the pixel values are considered weight corresponding to the change in the object or motion of an object, refer to paragraph 0180-“In detail, when a pixel value in a region in an MR image including an object is compared with a pixel value in a region not including the object, a variation of approximately 0 represents no change in the object, and a variation having a negative (−) or positive (+) value represents occurrence of a change in the object. Thus, the image processor 530 (630) may quantify the variation as three stages, i.e., ‘0’, ‘−’, and ‘+’ and generate a diagnostic image by indicating the three stages in such a manner as to distinguish them from one another.” 
It would have been obvious to one of ordinary skilled in the art to have modified Funaya as modified first and second motion compensation parameter for an image frame and prior image frame to comprise averaging brightness values and brightness values of pixels taught by and wherein the weight is based on motion taught by Lee. Doing so would improve the performance of motion correction on images and increase image processing. Although Lee fails to discloses averaging of the brightness values of pixels in an image frame. The examiner goes on Official Notice since averaging of the brightness values of pixels is a well-know practice and is therefore not inventive. 
Funaya and Lee also fail to discloses a first weight different than a second weight between the image of two distinct objects. 
It would have been obvious to one of ordinary skilled in the art to have modified Funaya as modified first and second weight to be different since each weight corresponds to two different objects that have different physiological outputs. Thus to claim two weights to be different is obvious since each anatomical feature of the body produces different physiological outputs, in order to improve the performance of motion correction of images and increase imaging processing.
paragraph 0053-“a the first region of interest Ra is set and the part to which each of the second region of interests Rb”. Figure 5 below illustrates the second anatomical feature is different than the first anatomical feature. 
	Funaya as modified above in claim 5 discloses a first and second motion compensation parameter. Funaya as modified does not explicitly state the first and second motion compensation parameters to be different. 

    PNG
    media_image1.png
    381
    272
    media_image1.png
    Greyscale
	It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya as modified above discloses two motion compensation parameter correlating to two different anatomical features objects interpreted as first and second object. Thus to claim two motion compensation parameters to be different is obvious since each anatomical feature of the body produces different physiological outputs, in order to improve the performance of motion correction of images and increase imaging processing.


Figure 5-paragraph 0053-“a the first region of interest Ra… second region of interests Rb”
(see Figure 5 above) it would be obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya as modified motion vectors interpreted as motion compensation parameters to be different since the motion vectors would be different due to the physiological output between the different anatomical regions of interest. Thus to claim two motion compensation parameters to be different is obvious since each anatomical feature of the body produces different physiological outputs, in order to improve the performance of motion correction of images and increase imaging processing.
Regarding claim 17, Funaya discloses, an ultrasound probe including an array of transducer elements;
Funaya discloses in paragraph 0034-“. An ultrasonic diagnostic apparatus 1 shown in FIG. 1 is equipped with an ultrasonic probe” Paragraph 0035-“ The ultrasonic probe 2 includes a plurality of ultrasonic transducers (not shown) arranged in array form.”
a display device; and
Funaya discloses a display device, refer to paragraph 0038-“display unit 6”
a computing system with computer readable instructions stored on nontransitory
memory that when executed during operation of the ultrasound system,
cause the computing system to: 
	Funaya discloses in paragraph 0040-“ The controller 8 is a CPU (Central Processing Unit) and reads a control program stored in the storage unit 9 to execute functions at the respective parts of the ultrasonic diagnostic apparatus 1.”
automatically detect a first object and a second object in a first image
frame generated from data acquired with the ultrasound probe;
(paragraph 0053 discloses, “a moving vector V1 indicative of movement of a part to which the first region of interest Ra is set in the B-mode image BI, and a moving vector V2 indicative of movement of a part to which the second region of interest Rb is set, based on the track by the tracking unit 83. The first motion information calculating unit 84 determines the movements of the part to which the first region of interest Ra is set and the part to which each of the second region of interests Rb is set, from the track by the tracking unit 83 between two B-mode images BI different in time to thereby calculate the moving vector V1 and the moving vector V2. Assuming that as shown in FIG. 6, for example, B-mode images at times t1, t2, t3, t4, . . . are respectively B-mode images BI1, BI2, BI3, BI4, . . . , the calculation of the moving vectors V1 and V2 is done between the B-mode images BI1 and BI2, between the B-mode images BI2 and BI3 and between the B-mode images BI3 and BI4.”) Motion vector V1 and Motion vector V2 are taken in a first image frame considered BI3 and BI4. It is well known in the art in order to operate in B-mode a probe is required with the ultrasound system. Funaya discloses above in paragraph 0053-“a tracking unit.” Further Funaya teaches in paragraph 0064-“ the tracking unit 83 leads to a track result including even moving factors in the horizontal direction” There is no indication that the tracking unit requires user input; therefore, the tracking unit automatically detects the moving vectors. 
automatically detect the first object and the second object in a second,
subsequent image frame generated from data acquired with the ultrasound
probe;
(paragraph 0053 discloses, “a moving vector V1 indicative of movement of a part to which the first region of interest Ra is set in the B-mode image BI, and a moving vector V2 indicative of movement of a part to which the second region of interest Rb is set, based on the track by the tracking unit 83. The first motion information calculating unit 84 determines the movements of the part to which the first region of interest Ra is set and the part to which each of the second region of interests Rb is set, from the track by the tracking unit 83 between two B-mode images BI different in time to thereby calculate the moving vector V1 and the moving vector V2. Assuming that as shown in FIG. 6, for example, B-mode images at times t1, t2, t3, t4, . . . are respectively B-mode images BI1, BI2, BI3, BI4, . . . , the calculation of the moving vectors V1 and V2 is done between the B-mode images BI1 and BI2, between the B-mode images BI2 and BI3 and between the B-mode images BI3 and BI4.”.) Motion vector V1 and Motion vector V2 are taken in a subsequent image frame considered BI1 and BI2. It is well known in the art in order to operate in B-mode a probe is required with the ultrasound system. Lee discloses above in paragraph 0053 a tracking unit. Further Lee teaches in paragraph 0064-“ the tracking unit 83 leads to a track result including even moving factors in the horizontal direction” There is no indication that the tracking unit requires user input; therefore, the tracking unit automatically detects the moving vectors.
assign a first motion score to the first object based on a position of the first object in the first image frame relative to a position of the first object inthe second image frame;
Funaya discloses assigning a first motion score, motion vector V1, to a first object, first region of interest Ra, based on the position of the first object in a first image frame BI1 and second image frame BI2. Refer to the paragraph 0053 above.

Funaya discloses assigning a second motion score, motion vector V2, to a second object, second region of interest Rb, based on the position of the first object in a first image frame BI1 and second image frame BI2. Refer to the paragraph 0053 above. Funaya discloses a second image frame interpreted as BI1 and BI2. Funaya fails to discloses applying a first and second motion compensation parameter. This is discloses by Lee. 
process the second image frame, including applying a first motion compensation parameter to the second image frame based on the first motion score and applying a second motion compensation parameter to the second image frame based on the second motion score; and
Lee discloses a degree of change interpreted as a motion compensation parameter which is based on the variation of pixel intensity refer to paragraph 0138-“ The image processor 630 may also quantify the degree of change as a plurality of stages based on a variation in pixel intensity” Wherein the pixel intensity values correspond to the change in the object or motion of an object, refer to paragraph 0180-“In detail, when a pixel value in a region in an MR image including an object is compared with a pixel value in a region not including the object, a variation of approximately 0 represents no change in the object, and a variation having a negative (−) or positive (+) value represents occurrence of a change in the object. Thus, the image processor 530 (630) may quantify the variation as three stages, i.e., ‘0’, ‘−’, and ‘+’ and generate a diagnostic image by indicating the three stages in such a manner as to distinguish them from one another.” 
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya first motion score for a first object and second motion score for a second object to include Lee’s teaching of a compensation parameter, degree of change, based on a motion score. 
output the processed second image frame for display on the display device.
Funaya further discloses in paragraph 0082-“The display controller 5 causes the display unit 6 to display the result of movement of the regions of interest R based on the corrected trajectory T' at Step S17” Applying a processed image frame for display on a display is a common practice by one of ordinary skilled in the art.
Regarding claim 18, Funaya as modified disclose all the elements of claim 17, Further Funaya discloses in paragraph 0039-“ The operation unit 7 includes a keyboard and a pointing device or the like for inputting instructions and information by an operator.” Funaya discloses determining moving vector V1 (considered first motion score of the first region of interest considered a first object) and V2 (considered second motion score of the second region of interest considered a second object) between two B-mode images different in time and since a prior image is consider an image taken at a different time with respect to the image frame claimed, (paragraph 0053 discloses, “a moving vector V1 indicative of movement of a part to which the first region of interest Ra is set in the B-mode image BI, and a moving vector V2 indicative of movement of a part to which the second region of interest Rb is set, based on the track by the tracking unit 83. The first motion information calculating unit 84 determines the movements of the part to which the first region of interest Ra is set and the part to which each of the second region of interests Rb is set, from the track by the tracking unit 83 between two B-mode images BI different in time to thereby calculate the moving vector V1 and the moving vector V2. Assuming that as shown in FIG. 6, for example, B-mode images at times t1, t2, t3, t4, . . . are respectively B-mode images BI1, BI2, BI3, BI4, . . . , the calculation of the moving vectors V1 and V2 is done between the B-mode images BI1 and BI2, between the B-mode images BI2 and BI3 and between the B-mode images BI3 and BI4.”.) Motion vector V1 and Motion vector V2 are taken done between BI1 paragraph 0053 is considered a boundary. Thereby creating tracking boundary for a first and second object across BI1 and BI2. The motion vectors V1 and V2 are based on the motion of the object or change in position further based on the tracking boundary unit across BI1 and BI2, refer to paragraph 0053 and the Abstract. 
Regarding claim 19, Funaya as modified disclose all the elements of claim 17, further Funaya discloses, a first and second motion score interpreted as moving vector V1 and moving vector V2, respectively, see paragraph 0053. Since the moving vectors correspond to different anatomical features (see Figure 5 below) it would be obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya as modified motion vectors interpreted as motion compensation parameters to be different since the motion vectors would be different due to the physiological output between the different anatomical regions of interest. Thus to claim two motion compensation parameters to be different is obvious since each anatomical feature of the body produces different physiological outputs, in order to improve the performance of motion correction of images and increase imaging processing.

    PNG
    media_image1.png
    381
    272
    media_image1.png
    Greyscale



Figure 5-paragraph 0053-“a the first region of interest Ra… second region of interests Rb”

	It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya as modified above discloses two motion compensation parameter correlating to two different anatomical features objects interpreted as first and second object. Thus to claim two motion compensation parameters to be different is obvious since each anatomical feature of the body produces different physiological outputs, in order to improve the performance of motion correction of images and increase imaging processing.
	Regarding claim 20, Funaya as modified disclose all the elements of claim 19; however, Funaya fails to disclose the following taught by Lee. 
	includes averaging pixel brightness values of the second image frame with pixel
brightness values of the first image frame, 
	Lee discloses average pixel intensities in paragraph 0167-“As another example, the image processor 530 (630) may obtain a rotation and translation matrix based on a pixel intensity similarity between landmarks respectively set in the plurality of MR images to be registered and register the plurality of MR images together by using the obtained rotation and translation matrix. In this case, the pixel intensity similarity may be a sum of square differences (SSD) value. As another example, the pixel intensity similarity may be a sum of absolute differences (SAD) value, a mean of absolute differences (MAD) value, a signal to noise ratio (SNR) value, a mean square error (MSE) value, a peak signal to noise ratio (PSNR) value, or a root mean square error (RMSE) value.”)
	Lee discloses brightness values of pixels interpreted as variation in pixel intensity in paragraph 0138, Lee discloses determining the pixel intensity between the plurality of motion-corrected MR images in paragraph 0138-“The image processor 630 may also quantify the degree of change as a plurality of stages based on a variation in pixel intensity between the plurality of motion-corrected MR images [It would have been obvious to use the pixel values of first and second image frame since Lee discloses using pixel variation across a plurality of MR images] and generate a diagnostic image showing the quantified plurality of stages in such a manner that they are distinguished from one another. In this case, as described above, the plurality of stages may be classified as no change, formation, or destruction.”,
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya as modified second image and first image to include averaging of brightness values and pixel brightness values. Doing so would improve the performance of motion correction of images and increase imaging processing. Although Funaya and Lee fails to discloses averaging of the brightness values of pixels in an image frame. The examiner goes on Official Notice since averaging of the brightness values of pixels is a well-know practice and is therefore not inventive.
	wherein the first motion compensation factor comprises a first weight being applied to the averaging in a first region of the second image frame, and wherein the second motion compensation factor comprises a second weight being applied to the averaging in a second region of the second image frame, 
Lee discloses a degree of change interpreted as a motion compensation parameter which is based on the variation of pixel intensity refer to paragraph 0138-“The image processor 630 may also quantify the degree of change as a plurality of stages based on a variation in pixel intensity” Wherein the pixel values are considered weight corresponding to the change in the object or motion of an object, refer to paragraph 0180-“In detail, when a pixel value in a region in an MR image including an object is compared with a pixel value in a region not including the object, a variation of approximately 0 represents no change in the object, and a variation having a negative (−) or positive (+) value represents occurrence of a change in the object. Thus, the image processor 530 (630) may quantify the variation as three stages, i.e., ‘0’, ‘−’, and ‘+’ and generate a diagnostic image by indicating the three stages in such a manner as to distinguish them from one another.” 
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya first motion score for a first object and second motion score for a second object to include Lee’s teaching of a compensation parameter, degree of change, comprising a first and second weight that corresponds to Funaya first and second motion score. Thereby associating a first and second motion compensation parameter to the first and second motion score. Doing so would improve the performance of motion correction of images and increase imaging processing.
Claim(s) 11, 12, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funaya in view of Lee, as applied to claim 5 above, in further view of US patent 10631825 Lee et al (hereinafter, Lee in US patent 10631825).
Regarding claim 11, Funaya as modified discloses all the elements of claim 5; however, Funaya and Lee fail to teach the following for a first motion compensation parameter. The following is taught by Lee in US patent 10631825:
Lee in US patent 10631825 discloses receiving a user input identifying a region of interest (ROI) that overlaps the first object in the prior image frame; Although Funaya discloses the use of a operator to freeze of a B-mode image to release the tracking unit to start tracking the region of interest in paragraph 0070-“the operator releases the freeze of a B-mode image in a manner similar to Step S4 described above. When released, the tracking unit 83 starts the tracking of the regions of interest R in the B-mode images BI that sequentially follow from  one time.”) and Funaya discloses determining a motion vector which corresponds the region of interest across B-mode images at different times wherein BI1 is considered a prior image see paragraph 0053, outlined in previous claims), Funaya fails to disclose a user input to identify a ROI taught by Lee in US Patent 10631825, Column 3 lines 8-9-“activating the first object and the second object, to be movable to perform a measurement on the ultrasound image”, Here Lee’s first imaging of the first object is interpreted as the prior image. Column 5 lines 20-26-“The ultrasound apparatus may include a user input unit for receiving a user's touch input; a controller for extracting the plurality of objects that are movable during a predetermined mode, and activating the plurality of objects to allow each of the plurality of objects to be moved according to the user's touch input; and a display for displaying together the plurality of activated objects and an ultrasound image.” Lee further discloses in Column 25 lines 7-10-“The user input unit 120 may receive a touch and drag input with respect to the first area within a predetermined radius from a point at which the first object from among the activated objects is displayed”
Lee in US patent 10631825 further discloses, adjusting a size and/or position of the ROI in the image frame based on the first motion score; and Further Lee in US Patent 10631825 discloses moving time information of an object in the display is further modified by the user to adjust the size and position of the region of interest in the image frame, in Column 14 lines 13-16-“when the user measures a size of a tumor or a girth of a fetus, the user may check the copy image, thereby selecting an exact measurement portion.” And the position of the region of interest or object disclosed in Column 14 lines 19-21-“the ultrasound apparatus 100 may move the object 500, which is displayed at the position at which the touch input is detected, according to the drag input” and in Column 19 lines 16-17-“the user may freely change positions of at least one of the reference points” in which the display is based on moving time between objects disclosed in Column 5 lines 6-11-“The operation of moving and displaying at least one of the first object…may include operations of comparing movement time information of the first object…and move and displaying one of the first object…object according to a result of the comparing.” Thereby adjusting size/position based on the motion.
Lee in US patent 10631825 further discloses, performing color flow imaging or B-flow imaging in the ROI. Although Funaya discloses performing B-mode imaging also considered B-flow imaging to one  Lee in US Patent 10631825, (Column 11, lines 45-50)-“ the ultrasound image may be, but is not limited to, one of a B mode image, a Doppler image, an M mode image, and a C mode image. Lee further discloses in Column 11 lines 51-56-“ the ultrasound apparatus 100 may display the B mode image and the Doppler image on the first area or may display the B mode image and the M mode image on the first area.”, also see paragraph (Columns 7-8, lines 64-67 and 1-5)-“ brightness as magnitude of an ultrasound echo signal that is reflected from the target, an image obtained during a color mode (hereinafter, referred to as “C mode image”) indicating a color as speed of a moving target by using a Doppler effect, an image obtained during a Doppler mode (hereinafter, referred to as “D mode image”) indicating a spectrum image of a moving target by using a Doppler effect, an image obtained during a motion mode (hereinafter, referred to as “M mode image”)”).
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya as modified first motion compensation parameter based on a motion score to correspond to a size and/or position parameter of an object to include a user input to identify a region of interest of the first object in the prior image frame while operating in a color flow or B-flow imaging taught by Lee in US patent 10631825. Doing so would improve the performance of motion correction of images and increase imaging processing.
Regarding claim 12, Funay as modified disclose all the elements in claim 11, Funaya as modified disclose a motion compensation parameter based on a motion score for a second object in the region of interest with averaging of motion vectors. In addition Funaya further discloses, the averaging of motion vectors interpreted in paragraph 0055-“ Thus, as a measurement result of the amount of movement of each measurement reference point P, motion information based on the average vector Vav is displayed and corrected motion information (post-correction motion information) about the measurement reference point P is displayed.” Funaya further discloses a weighting factor of the paragraph 0054-“the second motion information calculating unit 85 may multiply the moving vectors V1 and V2 by weighting factors each corresponding to the magnitude of a correlation coefficient obtained in the optical flow method used in the tracking for obtaining the vectors” 
However, Funaya and Lee in US Patent 10631825 fails to discloses wherein the second motion score is based on averaging of brightness of pixels in an image, and wherein the averaging brightness values of pixels. In addition Lee discloses the following elements 
Lee discloses a degree of change interpreted as a motion compensation parameter within Lee which is based on the variation of pixel intensity interpreted as brightness values refer to paragraph 0138-“The image processor 630 may also quantify the degree of change as a plurality of stages based on a variation in pixel intensity between the plurality of motion-corrected MR images and generate a diagnostic image showing the quantified plurality of stages in such a manner that they are distinguished from one another. In this case, as described above, the plurality of stages may be classified as no change, formation, or destruction.”) 
Wherein the pixel values are considered weight corresponding to the change in the object or motion of an object, refer to paragraph 0180-“In detail, when a pixel value in a region in an MR image including an object is compared with a pixel value in a region not including the object, a variation of approximately 0 represents no change in the object, and a variation having a negative (−) or positive (+) value represents occurrence of a change in the object. Thus, the image processor 530 (630) may quantify the variation as three stages, i.e., ‘0’, ‘−’, and ‘+’ and generate a diagnostic image by indicating the three stages in such a manner as to distinguish them from one another.” 
It would have been obvious to one of ordinary skilled in the art to have modified Funaya as modified first and second motion compensation parameter for an image frame and prior image frame to comprise averaging brightness values and brightness values of pixels taught by and wherein the weight 
Regarding claim 13, Funaya as modified discloses all the elements of claim 5; Although Funaya as modified discloses applying a motion compensation parameter to the image frame based on the first motion score and a prior image frame, see claim 5; Funaya Lee fail to disclose the following taught by Lee in US patent 10631825, 
receiving a user input identifying a Doppler flow imaging target that overlaps
the first object in the prior image frame; In Column 3 lines 8-9-“activating the first object and the second object, to be movable to perform a measurement on the ultrasound image”, Here Lee in US patent 10631825 first imaging of the first object is interpreted as the prior image. Column 5 lines 20-26-“The ultrasound apparatus may include a user input unit for receiving a user's touch input; a controller for extracting the plurality of objects that are movable during a predetermined mode, and activating the plurality of objects to allow each of the plurality of objects to be moved according to the user's touch input; and a display for displaying together the plurality of activated objects and an ultrasound image.” Lee further discloses in Column 25 lines 7-10-“The user input unit 120 may receive a touch and drag input with respect to the first area within a predetermined radius from a point at which the first object from among the activated objects is displayed”
positioning a range gate for the prior image frame based on the position of the
first object in the prior image frame; Lee in US Patent 10631825 further discloses using position the rang gate in concert with the sample volume in (Lee discloses in Column 12 lines 7-13-“ The ultrasound apparatus 100 may adjust a size of the sample volume by varying a size of the range gate. When the size of the range gate is increased, the sample volume involving the obtaining of the Doppler signal is also increased. According to the present exemplary embodiment, the user may obtain a Doppler image at a specific position, by moving a position of the sample volume.”) wherein the sample volume corresponds to region of interest within the image frame, refer to Column 18 lines 13-16-“The user may recognize an exact position of the sample volume 1000, which is obstructed by a finger, in the first area 1010” Note; Lee in US Patent 10631825 discloses applying this method to an image. The same method can be applied to a prior image frame since each are considered image frames 
adjusting the range gate for the image frame based on the first motion score;
and
	Lee in US Patent 10631825  further discloses, (Lee discloses in Column 12 lines 7-13-“ The ultrasound apparatus 100 may adjust a size of the sample volume by varying a size of the range gate. When the size of the range gate is increased, the sample volume involving the obtaining of the Doppler signal is also increased. According to the present exemplary embodiment, the user may obtain a Doppler image at a specific position, by moving a position of the sample volume.”) Wherein the sample volume is based on a moving position considered as a motion score. 
performing Doppler flow imaging according to the adjusted range gate.
Lee in US Patent 10631825 further discloses (Lee discloses in Column 12 lines 7-13-“ The ultrasound apparatus 100 may adjust a size of the sample volume by varying a size of the range gate. When the size of the range gate is increased, the sample volume involving the obtaining of the Doppler signal is also increased. According to the present exemplary embodiment, the user may obtain a Doppler image at a specific position, by moving a position of the sample volume.”)
	It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya as modified first motion compensation parameter based on a motion score and teachings of a prior image to include to include the teachings of Lee’s Doppler flow mode consisting of a range gate for a prior image frame of an object while adjusting the range gate corresponding to motion 
Regarding claim 14, Funaya as modified discloses all the elements of claim 13; however, Funaya and Lee fail to discloses the following taught by Lee in US Patent 10631825: wherein adjusting the range gate for the image frame based on the first motion score comprises decreasing a size of the range gate as a relative level of motion indicated by the first motion score increases. (Lee in US patent 101631825 discloses in paragraph (Column 12, lines 7-13)-“The ultrasound apparatus 100 may adjust a size of the sample volume by varying a size of the range gate. When the size of the range gate is increased, the sample volume involving the obtaining of the Doppler signal is also increased. According to the present exemplary embodiment, the user may obtain a Doppler image at a specific position, by moving a position of the sample volume.”) Lee in US Patent 10631825 does not explicitly teach decreasing the range gate instead states, “adjust the size of the sample volume by varying a size of the range gate. The examiner notes the term vary is defined as a differ in size, amount, degree, change from one condition, form, or state to another. One of ordinary skilled in the field of endeavor would consider the term “varying” taught by Lee in US Patent 10631825 includes increasing and decreasing the size of the range gate. 
	It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya as modified imaging method that uses a first motion score to include a ultrasound imaging system which uses Doppler flow mode with a range gate with a capabilities of increasing or decreasing the size of the range gate relative to motion of an object used in Lee in US Patent 10631825. Doing so would improve the performance of motion correction of images and increase imaging processing.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funaya in view of Lee, as applied to claim 3 above, in view of US Patent application 10631830 Burcher
	Regarding claim 4, Funaya as modified discloses all the elements of claim 3, in addition, Funaya fails to disclose wherein the first motion compensation parameter and second motion compensation
parameter are each further selected based on a current imaging mode of the ultrasound
imaging system. 
	Funaya discloses a first and second motion, Abstract-“The measuring apparatus includes a measurement reference part setting unit configured to set-measurement reference parts to each of a plurality of sequential ultrasound images of a subject” in paragraph the current imaging mode of the ultrasound wherein the motion compensation parameters are determined via B-mode imaging see paragraph 0053-“B-mode images…to thereby calculate the moving vector V1 and the moving vector V2”) Ra is interpreted as the first object and Rb is interpreted as the second object. Note Funaya disclosed use of ultrasound images. Further Funaya discloses a current imaging mode, B-mode in paragraph 0053, of the ultrasound system imaging. 
Lee discloses a degree of change interpreted as a motion compensation parameter which is based on the variation of pixel intensity refer to paragraph 0138-“The image processor 630 may also quantify the degree of change as a plurality of stages based on a variation in pixel intensity” 
Wherein the pixel intensity values correspond to the change in the object or motion of an object interpreted as a motion score, refer to paragraph 0180-“In detail, when a pixel value in a region in an MR image including an object is compared with a pixel value in a region not including the object, a variation of approximately 0 represents no change in the object, and a variation having a negative (−) or positive (+) value represents occurrence of a change in the object. Thus, the image processor 530 (630) may quantify the variation as three stages, i.e., ‘0’, ‘−’, and ‘+’ and generate a diagnostic image by indicating the three stages in such a manner as to distinguish them from one another.” 

	Funaya and Lee fails to disclose operating in a two modes interpreted as a plurality of imaging modes, this is disclosed by Burcher in Column 1 lines 54-58-“ So far, these systems have operated in two modes: producing either photoacoustic or ultrasound images, depending on the selected mode, even though much of the hardware and processing is common to both types of imaging” Further Burcher discloses detecting motion refer to paragraph 0013-“Typically, the motion estimator is adapted to estimate motion of an object based on the portion of radio frequency signals”
	It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya as modified to include a plurality of imaging modes taught by Burcher. It is well-known in the art to operate in two modes or more of an ultrasound system taught by Burcher, in order to improve the performance of motion correction of images and increase image processing 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funaya in view of Lee, as applied to claim 7 above, in further view of US patent publication Lopich et al 2019/0340785 (hereinafter Lopich)
Regarding claim 9, Funaya as modified disclose all the elements of claim 7; however, Funaya fails to disclose a coordinate system and change in position of the first tracking boundary. This is disclosed by Lee, Lee as modified discloses further, wherein determining a change in size (Lee, paragraph 0127-“the degree of change in the object…if the area or size of the object has changed, the degree of change in the object may indicate whether the area or size of the object has increased or decreased”) 

Lee discloses determining the coordinates for a prior image frame (here interpreted as a first MR image) and a second image frame ( interpreted as a second MR image) thereby determining a first and second dimensions see paragraph 0197-“The basic registering unit 1043 matches a coordinate system of the first MR image 1010 and a coordinate system of the second MR image 1020 based on a difference between the vectors Y.sub.MR and X.sub.US respectively calculated from the first and second MR images 1010 and 1020. The basic registering unit 1043 may enlarge, reduce, or rotate the first or second MR image 1010 or 1020 based on corresponding coordinates in the first and second MR images 1010 and 1020.”, Further Lee discloses in paragraph 0163-“which coordinate systems of the plurality of MR images…are transformed into a coordinate system of the reference MR image V0 901, so that an object in the plurality of MR images….has the same position, size, or view as an object in the reference MR image V0 901.) Lee discloses determining the a difference between the vectors “The basic registering unit 1043 matches a coordinate system of the first MR image 1010 and a coordinate system of the second MR image 1020 based on a difference between the vectors. 
It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya as modifided principles of a first tracking boundary motion to include within the first tracking unit to have a first and second dimensions for a prior image and image frame taught by Lee, since the tracking boundary of motion vector V1 and V2 disclosed by Funaya was determined between a prior image and image frame. Thereby considering the same principles of tracking the motion vectors across images, but to include a the dimensions taught by Lee, in order to improve the performance of motion correction on images and increase image processing.
paragraph 0199-“the coordinate system of the first or second MR image 1010 or 1020 based on a similarity in a direction in which intensity values of voxels increase or decrease in the boundary regions selected with respect to the contours of the entities” Voxels are interpreted as pixel values to represent a MR image refer to paragraph 0124-“ including image elements (pixel or voxel values) for representing an MR image.” Further Lee discloses wherein the pixel intensity values correspond to the change in the object or motion of an object or a motion score, refer to paragraph 0180-“In detail, when a pixel value in a region in an MR image including an object is compared with a pixel value in a region not including the object, a variation of approximately 0 represents no change in the object, and a variation having a negative (−) or positive (+) value represents occurrence of a change in the object. Thus, the image processor 530 (630) may quantify the variation as three stages, i.e., ‘0’, ‘−’, and ‘+’ and generate a diagnostic image by indicating the three stages in such a manner as to distinguish them from one another.” Therefore calculating the difference between dimensions of the prior image frame and image frame correlate to a motion value. 
	 It would have been obvious to one of ordarinay skilled in the art at the time of the invention to have modified Funaya as modified motion score to be the difference between the first and second dimensions taught by Lee, in order to improve the performance of motion correction on images and increase image processing.
	Funaya and Lee fail to disclose a fixed coordinate system for the first and second coordinates. where the first coordinates and second coordinates are each determined relative to a fixed coordinate system. Within the same field of the endeavor, Lopich discloses a fixed coordinate system with respect to the position and size of an object, refer to paragraph 0044-In some examples, the characteristic of the object detection data comprises an indication that a change in the position or size of the object detected in the first and second image frames, relative to the environment, has a predetermined relationship with a predetermined threshold. For example, the object detection data may indicate that the object has changed in its position relative to the environment, e.g. a fixed coordinate system” 
	It would have been obvious to one of ordinary skilled in the art at the time of the invention to have modified Funaya in view of Lee’s coordinate system determined relative to a fixed coordinate system, which constitutes a slight constructional change which comes within the scope of customary practice followed by those skilled in the art, in order to improve object detection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas A Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-F 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Nicholas A Robinson/	Examiner, Art Unit 3793  

/KEITH M RAYMOND/               Supervisory Patent Examiner, Art Unit 3793